Campbell, C. J.
Gage sued for his compensation as teacher in school district No.. 4 of Marathon. Two defenses were set up; first, of garnishee proceedings in which the district appeared and submitted to garnishment of the money due to Gage; and second, that *486deduction should be made for holidays when there was no school kept open.
The garnishee statute relating to justices does not allow garnishee proceedings against municipal, corporations. Comp. L.¿ § 6468. A school district is very clearly such a corporation under our laws, as we decided in Seeley v. Board of Education, October term, 1876.* There is also a further prohibition against such process against public officers for money due by them officially. § 6503. It is not consistent with public policy to subject -the stipends of persons in public employments to be suspended or reached in that way, or to allow public corporations to be brought needlessly into private litigation.
There is no force to the waiver of objection to the jurisdiction. The exemption really belongs to the person whose debt is garnished,' and not to the debtor. Johnson v. Dexter, 38 Mich., 695. The garnishee cannot without the debtor’s consent subject his rights to any unlawful burden.
In regard to deductions for holidays we are of opinion that school management should always conform *487to those decent usages which recognize the propriety of omitting to hold public exercise's on recognized holidays; and that it is not lawful to impose forfeitures or deductions for such proper suspension of labor. Schools should conform to what may fairly be expected of all institutions in civilized communities. All contracts for teaching during periods mentioned must be construed of necessity as subject to such days of vacation, and public policy as well as usage requires that there should be no penalty laid upon such observances.
The judgment must be affirmed with costs.
The other Justices concurred.

 Edwin R. Seedey v. The Board of Education of the City of Port Huron. — Error' Lo St. Clair. Submitted and decided October 25, 1876. .
Chadwick & Voorheis for plaintiff in error.
W. T. Mitchell for defendant in error.
Assumpsit by Seeley on appeal from the judgment of a justice of the peace in his favor. Defendant had appeared specially before the justice and objected to the jurisdiction on the ground that it was a municipal corporation. The circuit court reversed the judgment on the ground, as appears from the bill of exceptions and assignment of errors, that the defendant was a municipal corporation, and was not brought within the jurisdiction because service of summons was not made upon the proper officer, and was therefore fatally defective. Plaintiff brought error, and on the hearing in the Supreme Court it was claimed that the justice had no jurisdiction because the suit was against a municipal corporation, and the district was peculiarly incorporated and not within the statute which in some eases allows school districts to be sued before justices.
The Supreme Court affirmed the judgment of the Circuit, and held that the defendant was a municipal corporation as a school district, and that it was not within Comp. L., § 3681, which gives to justices jurisdiction in all cases of assumpsit, debt, covenant and trespass on the case against school districts where the amount claimed or the matter in controversy does not exceed $100.